Citation Nr: 1550800
Decision Date: 12/03/15	Archive Date: 01/15/16

Citation Nr: 1550800	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  06-23 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a left shoulder disorder, to include as secondary to the service-connected pulmonary tuberculosis.  


REPRESENTATION

Veteran represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel

INTRODUCTION

The Veteran had active service from June 1972 to February 1976.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In April 2014, the Board issued a decision which the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  Based on a Joint Motion for Remand (Joint Motion), the Court issued an order in April 2015 that remanded the case to the Board for readjudication, and issuance of a new decision.


ORDER TO VACATE

VA regulations provide that an appellate decision may be vacated by the Board at any time upon the request of the Veteran or his representative, or on the Board's own motion when there has been a denial of due process.  38 C.F.R. § 20.904(a) (2015).  Here, based on the Joint Motion, the Court remanded the Board's decision.  Accordingly, in order to prevent prejudice to the Veteran, the April 2014 decision of the Board that denied entitlement to service connection for a left shoulder disorder must be vacated, and a new decision will be entered as if the April 2014 decision by the Board had never been issued.


REMAND

The Veteran contends that his current left shoulder disorder began during his active service, or in the alternative, is due to his pulmonary tuberculosis disorder.  Specifically, during a July 2013 hearing before the Board, the Veteran testified that while in service in 1974 he underwent a biopsy of the lung to assess the severity of his pulmonary tuberculosis.  He further asserted that in order to biopsy the lung, the physician went through his left shoulder on the first attempt, and his left side through his ribcage on the second attempt.  He stated that since such time he has experienced pain, as his left shoulder and left side scars are tender to touch, as well as internally painful due to nerve damage from the inservice biopsy, which has also resulted in painful shortness of breath. 

Service treatment records demonstrate that the Veteran underwent a biopsy of the left pleura in October 1974.  Subsequent records demonstrate continued complaints of pain in the left upper ribcage.  

The Veteran underwent a VA examination in November 2011, during which he reported chronic left side axialla pain and tenderness, as well as discomfort of the left scapula since the inservice biopsy.  Upon examination and review of the claims file, the examiner diagnosed pleural tuberculosis and chronic obstructive pulmonary disease.  The examiner opined that the Veteran's complaints of left thoracic pain that extended to the axillae were "likely" related to the Veteran's T6-7 disc herniation and "less likely" related to the inservice thoracentesis in 1974.  

The Veteran underwent another VA examination in November 2013, during which he reported that he experienced radiating pain from his neck to his left shoulder.  Upon examination and review of the Veteran's claims file, the examiner indicated that the Veteran's current left shoulder pain that radiated from his neck was "most likely" cervical radicular pain that was unrelated to the Veteran's service or a service-connected disorder.  

The November 2013 VA opinion is also inadequate for purposes of adjudicating the appeal, as the examiner failed to address or comment on the October 1974 service treatment record that shows the Veteran underwent a biopsy of the left pleura, or the service treatment records dated in October and November 1974 that noted the Veteran's complaints of pain in the left upper ribcage.  As there has not been substantial compliance with the October 2013 remand directives, the case must be remanded again.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, the electronic claims file must be made available to the November 2013 VA examiner, and the examiner must specify in the examination report that these records have been reviewed.  If the examiner who provided the November 2013 VA examination is unavailable, an appropriate VA examiner must be directed to provide the supplemental finding to the November 2013 VA examination.  If the VA examiner determines another examination is necessary to provide the finding, an examination must be scheduled.

Following review of the record and with consideration of the Veteran's statements, the examiner must state whether any previously or currently diagnosed left shoulder disorder is related to the Veteran's active military service, or due to or aggravated by the Veteran's service-connected pulmonary tuberculosis disorder.  If any left shoulder condition is merely a symptom of another disorder and not a separate and distinct disorder, the examiner must specifically state this finding.  In providing such opinion, the examiner must comment on the October 1974 service treatment record that shows the Veteran underwent a biopsy of the left pleura.  The examiner must also comment on the service treatment records dated in October and November 1974 that note the Veteran's complaints of pain in the left upper ribcage.

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The medical report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures. 

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




Citation Nr: 1419221	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  06-23 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder. 

2.  Entitlement to a separate disability rating for left side pleurisy due to plural scarring as a result of pulmonary tuberculosis.  


REPRESENTATION

Veteran represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 




ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran had active service from June 1972 to February 1976.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.


FINDINGS OF FACT

1.  The probative evidence of record does not show that the Veteran's currently diagnosed left upper extremity cervical radiculopathy disorder is related to his active military service or any disability incurred therein.

2.  Left side pleurisy due to plural scarring is a residual of the service-connected  pulmonary tuberculosis disorder that does not warrant a separate compensable disability rating. 


CONCLUSIONS OF LAW

1.  Left upper extremity cervical radiculopathy disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

2.  The criteria for a separate compensable rating for left side pleurisy due to plural scarring associated with the service-connected pulmonary tuberculosis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.14, 4.89, 4.97, Diagnostic Code 6732 (2013).   
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the issues denied herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Prior to initial adjudication of the Veteran's claim, the RO's December 2009 letter advised the Veteran of the foregoing elements of the notice requirements.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The aforementioned letter provided the Veteran with notice of the type of evidence necessary to establish a disability rating or effective date for the disability on appeal.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007).

In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, VA outpatient treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran was provided an opportunity to testify before the Board.   
Furthermore, the Veteran was provided with a VA examination in connection with his claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Finally, as there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

Service connection may be established for disability resulting from personal injury or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).  
Left Shoulder Disorder

The Veteran contends that his current left shoulder disorder is due to the service-connected pulmonary tuberculosis disorder.  Specifically, he asserts that he has experienced left side pain as a result of his service-connected disorder.   

The Veteran does not contend that his current left shoulder disorder is related to his active service.  In this regard, his service treatment records are negative for complaints, treatment, or a diagnosis of a left shoulder disorder.

The Veteran was afforded a VA examination in November 2013, during which he reported that he experienced radiating pain from his neck to his left shoulder. 
Upon examination and review of the Veteran's claims file, the examiner indicated that the Veteran's current left shoulder pain that radiates from his neck was "most likely" cervical radicular pain that was unrelated to the Veteran's service or a service-connected disorder.  

After reviewing the evidence of record, the Board finds that service connection is not warranted for a left shoulder disorder.  There is a currently diagnosed left shoulder disorder, to include left upper extremity cervical radiculopathy.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

However, the probative evidence of record does not show that the Veteran's current left shoulder disorder is related to his active duty service or caused or aggravated by a service-connected disability.  In this regard, the November 2013 VA examiner, after examination of the Veteran, thoroughly reviewing the Veteran's claims file, and considering the Veteran's reported history and lay assertions, opined that the Veteran's current left shoulder pain that radiates from his neck was "most likely" cervical radicular pain that was unrelated to the Veteran's service or a service connected disorder.  The Board accords a significant probative value to the November 2013 VA examiner's opinion because it was rendered by a physician and is supported by a well-reasoned rationale.  Further, there is no medical opinion of record to the contrary.  

To extent that the Veteran contends that his left shoulder disorder was caused by his service-connected pulmonary tuberculosis disorder, the Board finds that these statements as to medical causation are not competent evidence to establish service connection for a left shoulder disorder.  In this regard, in certain unique instances lay testimony may be competent to establish medical etiology or nexus.  See Jandreau, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Lay statements are competent evidence regarding symptoms capable of observation and may provide sufficient support for a claim of service connection.  Id.; see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

However, the nature or cause of a left shoulder disorder is not a simple question that can be determined based on mere personal observation by a lay person.  The Board therefore finds that whether the Veteran's left shoulder disorder is related to or was caused by his military service or any disability incurred therein does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge.  See Jandreau, 492 F.3d at 1376-77; see also Davidson, 581 F.3d at 1316.  It is not shown otherwise that the Veteran possesses the ability, knowledge, or experience to provide such an opinion, as opposed to observed continuity-of-symptomatology.  38 C.F.R. § 3.159(a)(2); see also Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  Accordingly, the Board finds that the Veteran's lay statements as to medical causation are not competent evidence to establish service connection for a left shoulder disorder.  

In this, and in other cases, only independent medical evidence may be considered to support Board findings.  The Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from substituting its own medical judgment in place of the opinions of competent medical professionals).  In the absence of competent evidence of a left shoulder disorder in service, or competent and probative evidence of a nexus between the Veteran's current left shoulder disorder and in-service duties or a service-connected disorder, service connection is not warranted for the Veteran's current left shoulder disorder. 

Left Side Pleurisy

The Veteran contends that his current left side pleurisy is a due to his service-connected pulmonary tuberculosis disorder.  He further contends that such disorder warrants a separate compensable disability rating.  

The Board notes that the Veteran's service-connected pulmonary tuberculosis disorder is rated as 10 percent disabling under 38 C.F.R. § 4.97, Diagnostic Code 6732, the diagnostic code for pleurisy, tuberculosis, active or inactive.  Diagnostic Code 6732 indicates that the Veteran's service-connected disability is to be rated pursuant to 38 C.F.R. § 4.89, which addresses ratings for inactive pulmonary tuberculosis.  In this regard, the Veteran's current 10 percent rating for his inactive service-connected pulmonary tuberculosis is a rating based upon his residuals, namely, his left side pleurisy with pleural scarring, shortness of breath, and complaints of chest pain, as noted by the RO in the rating decision on appeal.           

The evaluation of the same disability or the same manifestation under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14.  For purposes of determining whether a veteran is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions.  Esteban v. Brown, 6 Vet. App. 259 (1994).

The Veteran underwent a VA examination in November 2013, during which he reported that his "left side" pain in his chest had been present since his in-service diagnosis of tuberculosis.  Upon examination and review of the Veteran's claims file, the examiner diagnosed pleurisy.  The examiner noted that the service treatment records demonstrate that the Veteran was diagnosed with tuberculosis with pleural effusion and scarring of the left pleura.  He further noted that the Veteran's treatment records continuously note the Veteran's complaints of left side pleuritic pain.  

As noted above, the Veteran's service-connected pulmonary tuberculosis disorder is currently rated as 10 percent disabling based upon residuals of such disorder, to include left side pleurisy with pleural scarring.  Therefore, a separate rating for left side pleurisy would constitute pyramiding.  See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 259.

In reaching this decision, the Board has considered the benefit of the doubt doctrine when making these findings, but as discussed above, the preponderance of the evidence is against the Veteran's claims.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left upper extremity cervical radiculopathy disorder is denied.

A separate rating for left side pleurisy due to plural scarring as a result of pulmonary tuberculosis is denied.     




____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs



